Case 1:21-cv-00308-KBJ Document 23 Filed 08/05/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

FACING FOSTER CARE IN ALASKA,
etal,

Plaintiffs,

V. Case No. 1:21-cv-308

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, etal.,

Defendants.

 

 

ORDER

This matter is before the Court on the Parties’ Stipulated Request for an Order to Postpone
Rule’s Effective Date and Hold the Case in Abeyance (ECF 22 _ ). For the reasons set forth in that
Stipulation, it is hereby

ORDERED that the effective date those portions of the U.S. Department of Health and
Human Services regulation entitled Health and Human Resources Grants Regulation, 86 Fed. Reg.
2.257 (Jan. 12, 2021), that amend 45 C.F.R. §§ 75.101(f), 75.300(c), and 75.300(d), are hereby
POSTPONED under 5 U.S.C. § 705 for 90 days, until November 9, 2021. It is

FURTHER ORDERED that this case, including Plaintiffs’ emergency application for a
temporary restraining order and motion for a stay pursuant to 5 U.S.C. § 705, or for preliminary
relief pursuant to Federal Rule of Civil Procedure 65 (“Motion”) (ECF No. 8), shall be HELD IN
ABEYANCE during the postponement period. It is

FURTHER ORDERED that the Parties shall file a joint status report by October 26, 2021.

DATE: August a , 2021

 

flr ha Lt or

Rudolph Contreras
United States District Judge

 
